TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00233-CV



                          Bellingham Enterprises, LLC, Appellant

                                               v.

   Colby Constructors, LLC; Travis County Commissioners Court; Andy Brown in his
 Official Capacity as County Judge; Margaret Gómez in her Official Capacity as County
  Commissioner; Ann Howard in her Official Capacity as County Commissioner; Brigid
 Shea in her Official Capacity as County Commissioner; and Jeff Travillion in his Official
                       Capacity as County Commissioner, Appellees


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-21-003396, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              Appellant Bellingham Enterprises, LLC has filed an emergency motion for Rule

29.3 temporary relief. Appellant asks the Court to grant temporary relief, during the pendency of

this appeal, and enjoin the Travis County Commissioners Court’s “Order of Vacation,” vacating

a certain drainage easement located in Travis County and recorded as Document 2021127427 in

the Official Public Records of Travis County. To preserve the status quo of the appeal while the

Court considers the motion for temporary relief, pending further order of this Court, we

temporarily enjoin the “Order of Vacation.” See Tex. R. App. P. 29.3 (“[T]he appellate court

may make any temporary orders necessary to preserve the parties’ rights until disposition of the
appeal . . . .”). The Court requests that appellees file a response to the motion for temporary

relief on or before July 8, 2022. Appellant may file a reply on or before July 15, 2022.

               It is ordered on June 24, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Filed: June 24, 2022




                                                 2